The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of intoxicating liquor with intent to barter, sell, give away, and otherwise furnish to others, and was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days, and appeals.
The county officers went to the home of the defendant with a search warrant, and searched the premises and found on the bed in one of the rooms of the defendant's home, under the cover, about a quart of whisky; they claimed to have found other whisky out in another building in the yard, or near his house.
The defendant denies it was his whisky, that he had anything to do with the drinking of the whisky at his home, and that there was any whisky at his home for the purpose of bartering, selling, giving away or otherwise furnishing to others; but the testimony shows that a party was in the house and admitted he had taken a drink. All the facts and circumstances being considered, it is clearly shown that the whisky found by the officers in the defendant's home was there with defendant's knowledge.
Several errors have been assigned by the defendant as to why this judgment should be reversed. After a careful examination of the entire record, and the errors submitted and argued by the defendant, we hold that the assignments are without merit.
The judgment of the trial court is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur. *Page 234